375 F.2d 763
Coleman Harper BELL, Appellant,v.UNITED STATES of America, Appellee.
No. 24159.
United States Court of Appeals Fifth Circuit.
April 7, 1967.

Coleman Harper Bell, pro se.
H. M. Ray, U.S. Atty., E. Grady Jolly, Jr., Asst. U.S. Atty., Oxford, Miss., for appellee.
Before BROWN, MOORE,1 and BELL, Circuit Judges.
PER CURIAM:


1
On June 2, 1965, Bell, after formal waiver of indictment and counsel, pleaded guilty to violation of the Dyer Act, 18 U.S.C.A. 2312.  Bell here attacks his conviction on several grounds, but only one deserves mention-- that he was denied due process by the Government's failure to request, and the District Court's failure to order, a pretrial inquiry under 18 U.S.C.A. 4244 into Bell's mental competency to stand tiral.


2
We have carefully reviewed the record of the hearing which included the testimony of virtually every person in any way connected with Bell's arrest, incarceration and trial, as well as his family, personal and medical (mental) history, including results of 4208 post conviction studies.  The District Court, in an exhaustive opinion, Bell v. United States, N.D.Miss., W.D., 1966, 265 F.Supp. 311, correctly concluded that the petitioner's contentions were without merit.


3
Affirmed.



1
 Of the Second Circuit, sitting by designation